PER CURIAM.
This action sought to establish a constructive trust against property and funds in possession of appellee as a result of fraud. The District Court made findings of fact, stated its conclusions of law, and dismissed the complaint for failure of proof of its essential allegations, and this appeal is from that ruling.
The same case was here in 1931 on appeal from a decree dismissing appellant’s bill of "complaint. We reversed that ruling and remanded the cause with instructions to hear the evidence. Paridy v. Caterpillar Tractor Co. (C.C.A.) 48 F.(2d) 166. The material allegations of the complaint are set forth in that opinion. Our instructions were complied with, and the District Court found adversely to appellant.
The questions relied upon for reversal involve only matters of fact. The findings are all supported by substantial evidence and we have no authority to disturb them. The conclusions of law are supported by the findings, and the decree must stand affirmed.